Citation Nr: 0528572	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-31 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the distal third of the left tibia and fibula, 
postoperative compartment fasciotomy of the left leg with 1/2-
inch shortening, currently evaluated as 20 percent disabling.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans' Appeals (Board) regional office (RO) 
in St. Petersburg, Florida, which granted a 20 percent rating 
for fracture of the distal ? left tibia and fibula, 

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the distal third of the left tibia and fibula, 
postoperative compartment fasciotomy of the left leg with 1/2-
inch shortening, currently evaluated as 20 percent disabling.

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for degenerative disc disease of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
October 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans' Appeals (Board) regional office (RO) 
in St. Petersburg, Florida, which granted a 20 percent rating 
for fracture of the distal ? left tibia and fibula, 
postoperative compartment fasciotomy, with left leg 1/2-inch 
shortening, and also granted service connection for 
degenerative disc disease of the lumbosacral spine, initially 
assigning a 10 percent rating.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issue two in this case has been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected degenerative disc disease 
of the lumbosacral spine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's service-connected degenerative disc disease of 
the lumbosacral spine is currently evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002) (intervertebral disc 
syndrome).  

During the pendency of this appeal, the regulations governing 
the schedular criteria for rating diseases and injuries for 
the spine were revised effective September 23, 2002, and 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, and 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The 
amended version of Code 5293, effective September 23, 2002, 
provides that intervertebral disc syndrome be evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  In amendments effective September 26, 2003, 
Diagnostic Code 5293 was renumbered as Diagnostic Code 5243.  
Note 6 of the new diagnostic code directs intervertebral 
syndrome is to be evaluated under the General Rating Formula 
for Disease and Injuries of the Spine or under the formula 
for rating based on incapacitating episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The veteran has not been 
apprised of the changes to the criteria effective September 
23, 2002, or the most recent criteria; and the RO failed to 
consider all of the new criteria when it adjudicated the 
veteran's claim.  

The veteran has undergone only one VA physical examination 
related to his appeal, which was conducted in July 2002.  A 
review of the examination report reveals that ranges of 
motion studies were done for the spine, but the specific 
results are not reported.  Rather, the results are summarized 
as "good range of motion."  The veteran testified before 
the undersigned in May 2005, indicating that he has missed 
quite a bit of work because of pain and doctor's 
appointments.  (Transcript (T.) at p. 8)  In this regard, the 
Board observes that incapacitating episodes due to 
degenerative disc disease of the lumbar spine are also not 
referenced or described in the VA examination of the spine.  
While it may be that the clinician discussed the matter with 
the veteran and there were no pertinent findings, it is 
impermissible for the Board to make this assumption.  The 
examiner must specifically address the alleged disorder; the 
examiner's silence is insufficient [to show the lack of 
symptomatology].  Wisch v. Brown, 8 Vet. App. 139, 140 
(1995).  Section 4.2 of title 38 of the Code of Federal 
Regulations requires that if an examination report used for 
rating a service-connected disability does not contain 
sufficient detail, "it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes".  
38 C.F.R. § 4.2 (2004); see Bowling v. Principi, 12 Vet. App. 
1, 12 (2001) (emphasizing Board's duty to return inadequate 
examination report); Hicks v. Brown, 8 Vet. App. 417, 422 
(1995) (concluding that inadequate medical evaluation 
frustrates judicial review).  

A review of the file also indicates that private medical 
records have been identified, but the RO has not obtained 
them.  The RO received a medical release for the veteran's 
treatment records from N.C.L., M.D., P.A. in February 2004.  
The veteran also stated that he had records from his private 
doctor that he intended to present at his Board hearing, 
which he did not identify.  Although the veteran referenced 
treatment with Dr. L while testifying at his Board hearing 
(T. at p. 12), he did not submit these records and the Board 
is unable to locate them in the claims file or the RO's 
letter of request for these records.  The veteran's testimony 
indicates that he stopped going to Dr. L. for treatment when 
he began going exclusively to VA Outpatient Clinic and VA 
Hospital in Gainesville for treatment.  (T. at pp. 3, 12)  A 
review of the file reveals that the most recent outpatient 
records from the VA are dated in April 2002.

The Board also notes that the VCAA notice letters sent by the 
RO in February and March 2002, and November 2003 do not 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
38 C.F.R. § 3.159(b)(1) (2005); see also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)).

In view of the foregoing, the claims for entitlement to an 
increased evaluation for residuals of a fracture of the 
distal third of the left tibia and fibula, postoperative 
compartment fasciotomy of the left leg with 1/2-inch shortening 
and entitlement to an assignment of an initial evaluation in 
excess 10 percent for degenerative disc disease of the 
lumbosacral spine are REMANDED to the AMC for the following 
action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence VA will obtain and which 
evidence the appellant is expected to 
present.  The AMC should provide the 
veteran written notification specific to 
his claims for an increased rating in 
excess of 20 percent for residuals of a 
fracture of the distal third of the left 
tibia and fibula, postoperative 
compartment fasciotomy of the left leg 
with 1/2-inch shortening and an initial 
rating in excess of 10 percent for 
degenerative disc disease of the 
lumbosacral spine.  The veteran should 
further be requested to submit all 
evidence in his possession that pertains 
to his claims.

2.  The AMC should obtain treatment 
records from the VA outpatient Clinic in 
Ocala dated after April 15, 2002, and 
outpatient records from VA Hospital in 
Gainesville after April 15, 2002.  
Efforts to obtain those records shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 C.F.R. § 3.159(b)(2).

3.  After obtaining any necessary consent 
from the veteran, the AMC should obtain 
the veteran's treatment records from 
N.C.L., M.D., P.A., as identified on VA 
Form 21-4142, received at the RO in 
February 2004.  Reasonable efforts must 
be expended to obtain these records.  
38 C.F.R. § 3.159(b)(1).  If after 
reasonable efforts, these records cannot 
be obtained, the veteran must be notified 
in accordance with 38 C.F.R. § 3.159(e).

4.  Upon completion of the above to the 
extent possible, the veteran should then 
be afforded a VA orthopedic and 
neurological examination to determine the 
current severity of his service-connected 
degenerative disc disease of the 
lumbosacral spine.  The claims file 
should be made available to the examiner 
for review of pertinent documents 
therein.  All indicated studies should be 
conducted.  

The examiner should specify the total 
duration of incapacitating episodes, if 
any, over the past 12 months (an 
"incapacitating episode" being a period 
of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by and 
treatment by a physician) 

The examiner should also provide findings 
as to whether there is any additional 
limitation of motion or other functional 
limitation of the lumbar spine due to 
pain, weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain or other 
symptoms.  See 38 C.F.R. §§ 4.40, 4.45 
(2003); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  Specifically, after 
determining and providing the range of 
motion of the lumbar spine, the examiner 
should opine whether it is at least as 
likely as not (50 percent or greater 
likelihood) that there is any additional 
functional loss (i.e., additional loss of 
motion) due to pain or flare-ups of pain 
supported by adequate objective findings, 
or due to any weakness on movement, 
excess fatigability, or incoordination 
(including flare-ups of these latter 
symptoms) that may be present.  If pain 
on motion is observed, the examiner 
should indicate the point at which pain 
begins.  

5.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in his 
claim.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

6.  Thereafter, the AMC should ensure 
that no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the 
claims.

7.  Thereafter, the AMC should 
readjudicate the claims for an increased 
evaluation for residuals of a fracture of 
the distal third of the left tibia and 
fibula, postoperative compartment 
fasciotomy of the left leg with 1/2-inch 
shortening and an initial rating in 
excess of 10 percent for degenerative 
disc disease of the lumbosacral spine, 
which includes consideration of the 
criteria for rating disease and injuries 
of the spine that became effective 
September 23, 2002, and September 26, 
2003, and any evidence added to the 
record since the July 2003 SOC was 
issued.  If either claim remains denied, 
the appellant and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

